                   Case 20-11218-MFW         Doc 1366      Filed 09/24/20     Page 1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re                                                         Chapter 11

The Hertz Corporation, et al.,                                Case No. 20-11218 (MFW)

                                                              (Jointly Administered)
                                       Debtors.

                                                              Re: Docket No. 1123



                        ORDER APPROVING STIPULATION REGARDING
                         ABARCA MOTION TO LIFT AUTOMATIC STAY

         The Court having considered the Stipulation Regarding Abarca Motion to Lift Automatic

Stay, a copy of which is attached hereto as Exhibit 1 (the “Stipulation”), and the Court having

determined that good cause exists for approval of the Stipulation,

         IT IS HEREBY ORDERED that:

         1.         The Stipulation is approved in its entirety.

         2.         This Court retains jurisdiction over any and all matters arising from or related to

the implementation or interpretation of the Stipulation or this Order.




Dated: September 24th, 2020
                                                        MARY F. WALRATH
Wilmington, Delaware
                                                        UNITED STATES BANKRUPTCY JUDGE

RLF1 24039701v.1
